Exhibit 10.2

LOGO [g55492img001.jpg]

July 17, 2007

To the Board of Directors of Logility, Inc.

 

Re: Notice of Election to Extend Term of Stock Option Agreement

Gentlemen:

I attach a copy of the Stock Option Agreement dated as of August 7, 1997 between
American Software, Inc. and Logility, Inc., which provides a means by which
American Software is assured that it will be able to maintain ownership of at
least 80% of the common stock of Logility, Inc.

Under that Agreement, American Software, Inc. has the right to extend the
initial ten-year term for additional, successive ten-year terms. By this letter,
I am giving notice, on behalf of American Software, Inc., that American
Software, Inc. is hereby exercising this right to extend the term of the Stock
Option Agreement for a period of ten years, so that it will expire August 7,
2017, subject to further extension rights under the terms of the Agreement.

Sincerely,

 

/s/ James C. Edenfield James C. Edenfield President & CEO

JCE: csm

pc: file

attach.

American Software USA, Inc., 470 East Paces Ferry Road, Atlanta, Georgia 30305



--------------------------------------------------------------------------------

BOARD OF DIRECTORS

LOGILITY, INC.

DISTRIBUTION LIST

 

James C. Edenfield, President    Dr. John A. White American Software, Inc.   
P.O. Box 4218 470 East Paces Ferry Road, N.E.    Fayetteville, AR 72702 Atlanta,
GA 30305    J, Michael Edenfield, President    Frederick E. Cooper, Esq.
Logility, Inc.    Chairman 470 East Paces Ferry Road, N.E.    Cooper Capital,
LLC Atlanta, GA 30305    170 West Paces Ferry Road, N.W.    Atlanta, GA 30305
Parker H. Petit    Chairman of the Board    Matria Healthcare    1850 Parkway
Place, 12th Floor    Marietta, GA 30067   

American Software USA, Inc., 470 East Paces Ferry Road, Atlanta, Georgia 30305